Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 9-14, and 18-27 have been considered but are moot because the new ground of rejection does not rely on all the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 


Claims  1-2, 4, 5, 9-11, 13-14, 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9743368 B2 to Dang et al (“Dang”) and further in view of US 8931016 B2 to Hao et al (“Hao”).
As to claim 1, Dang teaches a method comprising: receiving, via a premises network, first information indicative a first device and second information indicative of a second device (Fig. 1, network 170, Col. 5, ll. 6-8, exchange information with the devices and the network, located at the customer premises), determining, based at least on the first information and the second information, that the first device and the second device are associated (Abstract, Col. 1, ll. 61-Col. 2, ll. 28, plurality of devices are associated with the customer account, Col. 3, ll. 21-35); determining a current position in first content output via the first device (Col. 5, ll. 56-67, Col. 10, ll. 4-30, customer playback devices which may be subject to content playback synchronization also have access to the global time clock or network time clock upon which the time stamp inserted into the broadcast content is based), receiving, via the second device, selection of the first content (Col. 2, ll. 29-52); and causing, based on the selection of the first content, and based on the position in the first content, output of the first content via the second device (Col. 1, ll. 41-53, allow smooth transition from one device to the next, Col. 6, 52-64).
Dang does not teach receiving, based on the selection of the first content, a current position in the first content output via the first device.  Hao teaches receiving, based on the selection of the first content, a current position in the first content output via the first device (Col. 3, ll. 16-30,   another user device 150, according to an 
As to claim 2, Dang and Hao teaches the method of claim 1, wherein the premises network comprises a local area Internet protocol (IP) network or a multimedia over coax alliance (MoCA) network (Col. 5, ll. 6-21, MoCA).  
As to claim 4, Dang and Hao teaches the method of claim 1, wherein one or more of the first information and the second information comprises a program identifier associated with a program guide (Col. 5, ll. 50-54).  
As to claim 5, Dang and Hao teaches the method of claim 1, wherein the first information comprises a first device identifier, and wherein the second information comprises a second device identifier (Fig. 5).  
As to claim 9, Dang teaches a method comprising: receiving, via a premises network, first information indicative of a first device and second information indicative of a second device (Fig. 1, network 170, Col. 5, ll. 6-8, exchange information with the devices and the network, located at the customer premises), generating, based at least on the first information and the second information, a registry of associated devices including the first device and the second device (Fig. 5, (Abstract, Col. 1, ll. 61-Col. 2, ll. 28, plurality of devices are associated with the customer account, Col. 3, ll. 21-35)); (Col. 5, ll. 56-67, Col. 10, ll. 4-30, customer playback devices which may be subject to content playback synchronization also have access to the global time clock or network time clock upon which the time stamp inserted into the broadcast content is based); receiving, via the second device, selection of the first content; and causing, based, on the selection of the first content, and based on the position in the first content, output  of the first content via the second device (Col. 1, ll. 41-53, allow smooth transition from one device to the next, Col. 6, 52-64). 
Dang does not teach receiving, based on the selection of the first content, a current position in the first content output via the first device.  Hao teaches receiving, based on the selection of the first content, a current position in the first content output via the first device (Col. 3, ll. 16-30,   another user device 150, according to an exemplary embodiment, network 105 may prepare the other user device 150 for resuming the program.  By way of example, network 105 may transmit a message to the other user device 150.  According to an exemplary embodiment, in response to the message, the other user device 150 may display a prompt to allow the user to resume the program.  In this way, the user may not have to manually navigate to a particular application or menu, manually launch an application, navigate to and select the program, etc. Rather, when the user accepts the prompt to resume the playing of the program, the program may resume.  Depending on the other user device 150, the resume process may include, for example, automatically launching a program player (e.g., a media player), tuning to a particular channel, launching a web browser or a new tab of a web browser).  In view of the teachings of Hao, it would have been obvious before the effective filing date of the invention to modify the teachings of Dang.  The suggestion/motivation would be to enable seamless transition.

As to claim 10, Dang and Hao teaches the method of claim 9, wherein receiving the first information comprises receiving a broadcast transmission from the first device (Col. 2, ll. 29-54).  
As to claim 11, Dang and Hao teaches the method of claim 9, wherein receiving the second information comprises one or more of receiving a broadcast transmission from the second device and receiving a transmission from the first device has subscribed to the second device (Col. 2, ll. 54-65).
As to claim 13, Dang and Hao teaches the method of claim 9, wherein one or more of the first information and the second information comprises a program identifier associated with a program guide (Col. 5, ll. 50-54).    
As to claim 14, Dang and Hao teaches the method of claim 9, wherein the first information comprises a first device identifier, and wherein the second information comprises a second device identifier (Fig. 5, Col. 2, ll. 30-54).  
As to claim 21, Dang and Hao teaches the method of claim 1, wherein determining that the first device and the second device are associated comprises determining that the first device and the second device are associated with a user account (Fig. 5, devices registered to the customer account, Col. 8, ll. 4-30).  
As to claim 22, Dang teaches the method of claim 1, wherein determining that the first device and the second device are associated comprises generating a registry including the first device and the second device (Fig. 5, label 506, registered device information).  
As to claim 23, Dang and Hao teaches the method of claim 1, wherein causing output of the first content via the second device comprises causing the first content output via the second device to be within a threshold time or frame of the first content output via the first device (Fig. 3, the time in which the content is delivered to device).  

As to claim 24, Dang and Hao teaches the method of claim 1, wherein causing output of the first content via the second device comprises adjusting at least one of a playback rate of the second device or adjusting a playback position of the first content output via the second device (Col. 6, ll. 7-43, adjusted timing information and or delay information based on devices).  

As to claim 25, Dang and Hao teaches method of claim 1, further comprising causing, based on the determination that the first device and the second device are associated, output of a user interface to facilitate selection of the first content or the second content via the second device (Fig. 6, user interface displayed on the customer device).

As to claim 26, Dang and Hao teaches the method of claim 1, wherein the current position in the first content output via the first device comprises the current position relative to a start of the first content output via the first device (Col. 5, ll. 55-67).  

As to claim 27, Dang and Hao teaches the method of claim 9, wherein the current position in the first content output via the first device comprises the current position relative to a start of the first content output via the first device (Col. 5, ll. 55-67).


Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dang and Hao further in view of U.S. Patent Pub. NO. 20120210356 to Kiok (“Kiok”).

As to claim 3, Dang and Hao teaches the method of claim 1, Dang does not teach wherein one or more of the first information and the second information comprises a time-to-live element such that expiration of the time-to-live element causes the respective one or more of the first information and the second information to be removed from a registry of associated devices.  Kiok teaches teach wherein one or more of the first information and the second information comprises a time-to-live element such that expiration of the time-to-live element causes the respective one or more of the first information and the second information to be removed from a registry of associated devices (¶0061, information that has expired is removed from the device).  In view of the teachings of Kiok, it would have been obvious before the effective filing date of the invention to modify the teachings of Dang and Hao.  The suggestion/motivation would be to run a cleaner routine and delete outdated information (¶0061).  

As to claim 12, Dang and Hao teaches the method of claim 9, Dang does not teach wherein one or more of the first information and the second information comprises a time-to-live element such that expiration of the time-to-live element causes the respective one or more of the first information and the second information to be removed from the registry of associated devices. Kiok teaches wherein one or more of the first information and the second information comprises a time-to-live element such that expiration of the time-to-live element causes the respective one or more of the first information and the second information to be removed from the registry of associated devices (¶0061, information that has expired is removed from the device).  In view of the teachings of Kiok, it would have been obvious before the effective filing date of the invention to modify the teachings of Dang and Hao.  The suggestion/motivation would be to run a cleaner routine and delete outdated information (¶0061).  

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dang and further in view of US 20150067016 A1 to Park (“Park”).

As to claim 18, Dang teaches a method comprising: associating a first device with a second device such that information transmitted by the second device is accessible by the first device; receiving second information associated with the second device, wherein the second information comprises a device identifier associated with the second device, a content identifier associated with second content output via the second device, and a predictive content position associated with the content identifier, receiving, via the first device, selection of the second content; and causing, based on the selection of the second content, and based on the predictive content position, output of the second content via the first device (Fig. 1, network 170,Fig. 2A, Col. 5, ll. 6-8, exchange information with the devices and the network, located at the customer premises, Abstract, Col. 1, ll. 61-Col. 2, ll. 28, plurality of devices are associated with the customer account, Col. 3, ll. 21-35, Col. 10, ll. 4-30, customer playback devices which may be subject to content playback synchronization also have access to the global time clock or network time clock upon which the time stamp inserted into the broadcast content is based, Col. 2, ll. 29-52, Col. 1, ll. 41-53, allow smooth transition from one device to the next, Col. 6, 52-64, the various customer playback devices which may be subject to content playback synchronization also have access to the global time clock or network time clock upon which the time stamp inserted into the broadcast content is based.  Thus, a receiving device can check its time clock, which is synchronized directly or indirectly with the time clock used to generate the transmission time stamp included in the broadcast content, and determine the transmission delay between the transmission device which inserted the time stamp and customer premise device.  In order to reduce the effect of packet jitter and/or variations in network delays the receiving device may determine the average delay for multiple packets including time stamps and report back the average delay detected for the reporting device rather than a delay for an individual packet).  

Dang does not teach a predictive content position associated with the content identifier, receiving, via the first device, selection of the second content; and causing, based on the selection of the second content, and based on the predictive content position, output of the second content via the first device.  Park teaches a predictive content position associated with the content identifier, receiving, via the first device, selection of the second content; and causing, based on the selection of the second content, and based on the predictive content position, output of the second content via the first device (¶0101, ¶0103, electronic device confirms a difference between the predicted content position).  In view of the teachings of Park, it would have been obvious before the effective filing date of the invention to modify the teachings of Dang.  The suggestion/motivation would be to electronic devices connected through a network can provide content at the same time point to each other.
As to claim 19, Dang and Park teaches the method of claim 18, further comprising receiving process time information associated with the first device, wherein the second content output via the first device is synchronized with the second content output via the second device based at least on the process time information (Fig. 2A and 2B, Col. 9, ll. 7-55, the devices are synchronized based on any delays and based on delivery paths).  
As to claim 20, Dang and Park teaches the method of claim 18, wherein the second content output via the first device is synchronized with the second content output via the second device by adjusting at least one of a playback rate of the first device or a playback position of the second content output via the first device (Col. 10, ll. 5-30, synchronization options and playback position of the other devices based on the content being viewed). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTEN A KURIEN/Examiner, Art Unit 2421        



/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421